Citation Nr: 1137107	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-33 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether vacatur of the decision of the Board of Veterans' Appeals (Board) issued on December 10, 2009, is warranted.

2.  Entitlement to a rating in excess of 30 percent for post-traumatic stress disorder (PTSD) prior to January 13, 2006.

3.  Entitlement to a rating in excess of 50 percent for PTSD from January 13, 2006, to February 11, 2010.

4.  Entitlement to a rating in excess of 70 percent for PTSD since February 11, 2010.

5.  Entitlement to a rating in excess of 10 percent for asthma.

6.  Entitlement to a compensable rating for bilateral pes planus valgus.

7.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from May 2002 to July 2004.  This matter comes before the Board on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The claims were subsequently transferred to the RO in Atlanta, Georgia.

This case has a complicated procedural history.  In January 2008, the issues were remanded by the Board for further development.  In October 2009, the Board dismissed the appeal based on information from the Veteran dated in September 2009 that he was withdrawing the appeal.  Shortly thereafter, he submitted a statement to the Board that he did not intend to withdraw.  

In December 2009, the Board vacated the October 2009 decision and adjudicated the claims on the merits.  However, this decision was promulgated after the Veteran had filed a timely notice of appeal with the Court as to the October 2009 Board decision (dismissal of appeal).  As such, the Board did not have jurisdiction over the matters; hence, the December 2009 adjudication holds no decisional value in regard to the claims on appeal before the Board at this time.

Pursuant to an August 2010 Joint Motion for Remand (JMR), the Court Clerk vacated the October 2009 decision and found that the criteria for the withdraw had not been met.  As noted above, while the Board had already vacated the October 2009 decision (in December 2009), it had no effect because the Veteran had appealed the decision to the Court within days of its issuance.

It is further noted that the JMR did not address the claim for entitlement to a total disability evaluation based on individual unemployability (TDIU) and the Board has not adjudicated this claim (it was granted by the RO).  Nonetheless, the appellant's attorney has raised the issue of entitlement to an earlier effective date for the award of TDIU.  The issue of entitlement to an earlier effective date for TDIU has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

While the claims have been moving their way from the RO to the Board to the Court and back, the RO has granted increase ratings for the Veteran's PTSD.  Therefore, the PTSD issues have been reframed to more accurately reflect the benefit sought.  Moreover, the issues of the appropriate ratings for PTSD are addressed in the REMAND portion of the decision below.  These issues are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 2009, the Board issued a decision withdrawing the claims on appeal.  Thereafter, the Veteran submitted a statement that he did not wish to have his claims withdrawn.

2.  In December 2009, the Board vacated the October 2009 decision and adjudicated the claims on the merits.  However, prior to the December 2009 Board decision, the Veteran appealed the October 2009 decision to the Veterans Claims Court, rendering the December 2009 decision to be without legal authority.

3.  Bronchial asthma is manifested by an FEV-1 of 92.9 percent predicated and a FEV-1/FVC of 77 percent, with no use of inhalers or medicine to treat the disability.

4.  Pes planus valgus is manifested by limitation of function due to mild pain in the right foot, with no evidence of painful motion, edema, instability, weakness, or tenderness.

5.  Hypertension is manifested by diastolic pressure predominantly under 100 and systolic pressure predominantly under 160.


CONCLUSIONS OF LAW

1. The criteria for vacating the Board decision issued on December 10, 2009, have been met. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).

2.  The criteria for a rating in excess of 10 percent for asthma have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.97, Diagnostic Code (DC) 6602 (2011).

3.  The criteria for a compensable rating for bilateral pes planus valgus have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.71a, DC 5276 (2011).

4.  The criteria for a compensable rating for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.14, 4.104, DC 7101 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

I.  Vacatur

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2011).    

In correspondence dated in September 2009, the Veteran wrote, "[a]t this time I would like to withdraw my application to further appeal your decision."  This correspondence was interpreted by the Board as an attempt to withdraw his Substantive Appeal in writing prior to the promulgation of a Board decision.  As such, the Board dismissed each of the claims included in his Substantive Appeal in an October 2009 decision.

However, in correspondence received in October 2009, the Veteran indicated that he wrote the September 2009 letter under the mistaken impression that he had been granted "full disability."  Upon learning that this was not the case, he indicated his desire for "the appeal to keep going because of unemployability."  

In December 2009, the Board vacated the October 2009 decision and adjudicated the issues on the merits.  Unbeknownst to the Board, the Veteran had also filed a timely notice of appeal with the Court as to the October 2009 Board decision (dismissal of appeal).  As such, the Board did not have jurisdiction over the matters.  As such, the December 2009 adjudication holds no decisional value in regard to the claims on appeal before the Board at this time and it is vacated.

II.  Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  

The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

Asthma in Excess of 10 Percent

The Veteran seeks a higher evaluation for his service-connected asthma.  Service connection was established for asthma in the May 2005 decision on appeal.  At that time, the RO assigned an evaluation of 10 percent under DC 6602 effective July 8, 2004 (the day after service discharge).

A 30 percent evaluation is warranted for bronchial asthma evidenced by an FEV-1 value of 56 to 70 percent predicted, or an FEV-1/FVC value of 56 to 70 percent, or daily inhalational or oral bronchodilator therapy, or inhalational anti-inflammatory medication.  A 60 percent evaluation is assigned for bronchial asthma evidenced by an FEV-1 value of 40 to 55 percent predicted, or an FEV-1/FVC value of 40 to 55 percent, or at least monthly visits to a physician for required care of exacerbations, or intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  

A 100 percent rating is assigned where there is an FEV-1 of less than 40 percent predicted, or an FEV-1/FVC ratio of less than 40 percent; or more than one attack per week with episodes of respiratory failure; or where the veteran requires daily use of systemic (oral or parenteral) high dose corticosteroids or immuno-suppressive medications.  

Here, the Veteran was afforded a pulmonary function test in March 2005, which revealed (all post-bronchodilator) readings as follows: FEV-1 of 92.9 percent predicated, and an FEV- 1/FVC ratio of 77 percent.  The examiner indicated that the appellant was not using any inhalers or medicine to treat his asthma and that his pulmonary function tests demonstrated "mild" obstruction.

VA treatment records show no complaints or treatment for asthma.  A May 2005 VA treatment note indicates that there were "[c]lear bilateral breath sounds with good air entry."  Respiration was described as regular and unlabored.  An October 2005 note indicated that lungs were clear to auscultation, bilaterally, with no wheezes, rhonchi, or rales.  Various statements from the Veteran are of record.  These are essentially silent for reports of asthma problems.  He noted that he had shortness of breath related to anxiety.

Having carefully considered all the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation greater than the currently-assigned 10 percent rating for asthma.  Neither the lay nor the medical evidence more nearly reflects the criteria for the next higher rating of 30 percent.  38 C.F.R. § 4.7.  To the extent that the Veteran reports that his symptoms more nearly approximate the criteria for increase, the Board finds that he lacks the requisite medical expertise to opine on his pulmonary function.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons are not competent to provide evidence as to a more complex medical question).  

The Board finds the pulmonary function test findings are more persuasive than the Veteran's unsubstantiated opinion.  These findings were obtained by a skilled, trained medical professional for the purpose of ascertaining the severity of his disorder.  Therefore, the Board finds that the medical evidence is more probative in this matter of the degree of impairment in view of the schedular criteria, which is predicated on pulmonary function testing rather than subjective reports of severity.  

Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  As such, the appeal is denied.  

Compensable Rating for Bilateral Pes Planus

Under DC 5276, a noncompensable evaluation is assigned with evidence of mild acquired flatfoot with symptoms relieved by built-up shoe or arch support.  A 10 percent rating requires evidence of moderate acquired flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achillis, and pain on manipulation and use of the feet, bilateral or unilateral.  A 30 percent rating requires severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated.  

A 50 percent rating requires bilateral flatfeet manifested by pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achillis on manipulation, that is not improved by orthopaedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

In rating a musculoskeletal disability, functional loss due to pain is a factor.  Other factors include less movement than normal, weakened movement, excess fatigability, pain on movement, and painful motion.  38 C.F.R. § 4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran seeks a compensable evaluation for bilateral pes planus.  During March 2005 VA examination, he denied using any orthotics and reported that he did not have too many problems with his feet except that the right foot occasionally hurt.  Objectively, there was no gait or functional limitations on standing or walking.  Also, there was no objective evidence of painful motion, edema, instability, weakness, or tenderness.  

The Veteran exhibited mild problems with walking on his toes but he could walk on his heels without any problems.  His posture upon standing and squatting was within normal limits.  There was a mild degree of valgus which was not correctable upon manipulation.  The impression was pes planus valgus with limitation of function due to mild pain in the right foot, none on the left.

Notably, VA treatment records show no complaints or treatment of foot disorder, pes planus.  To the contrary, an October 2005 treatment note indicated that his extremities were without edema, cyanosis, or clubbing.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for pes planus.  Neither the lay nor the medical evidence more nearly reflects the criteria for a compensable evaluation under DC 5276.  There are no complaints or findings for a weight-bearing line over or medial to the great toe or inward bowing of the tendo Achillis.  

The Board notes that the functional loss was considered.  38 C.F.R. §§ 4.40, 4.45.  However, the Veteran reports unilateral foot pain on an occasional basis only.  The evidence reflects no impairment of gait.  It further reflects no treatment or pain management for foot disorder.  Moreover, functional loss due to painful motion, repetition, lack of endurance, and so forth is not shown by either the lay or medical evidence.  Thus, a compensable rating is not warranted on this basis.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board finds that the criteria for a compensable rating have not been met, or more nearly approximated.  The Board finds that the appellant is competent and credible with regard to his symptoms; however, as discussed above, neither the lay nor medical evidence reflects symptomatology that more nearly reflects the criteria for a compensable evaluation.  Thus, the weight of the evidence is against the claim and the appeal is denied.  

Compensable Rating for Hypertension

The Veteran seeks a higher evaluation for hypertension.  Hypertension is rated under DC 7101, which provides that a 10 disability rating is warranted for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or as a minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

A 20 percent rating is warranted where diastolic pressure is predominantly 110 or more, or; systolic pressure that is predominantly 200 or more.  A 40 percent rating is warranted where diastolic pressure is predominantly 120 or more.  A 60 percent rating is warranted where diastolic pressure is predominantly 130 or more.  

In this case, service treatment records reflect blood pressure readings of 163/70 in May 2004, and readings of 154/94 and 138/81 in June 2004.  Report of VA examination dated March 2005 showed blood pressure was 146/98 mm Hg in the right arm and 149/85 mm Hg in the left arm.  The impression was increased blood pressure with hypertension.  VA treatment records show blood pressure readings for 151/86 and 154/75 in May 2005, and 160/86 in October 2005.

After carefully reviewing the evidence of record, the Board finds that the preponderance of the evidence is against a compensable evaluation for hypertension.  Although there is one systolic pressure reading of 160 in October 2005, the Board finds that the systolic pressure is not "predominantly" 160 or greater.  Multiple other readings are below 160.  Additionally, the evidence shows that he has not been prescribed medication for control of elevated blood pressure.  Therefore, the evidence does not more nearly reflect the criteria for a compensable evaluation for hypertension.  

Again, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  However, he is not competent to report that he meets the criteria for a compensable disability rating as this requires specific information from blood pressure readings that is then applied to the schedular criteria when ascertaining the appropriate disability level.  

The Board finds that medical evidence is more probative of the degree of disability in this matter as it contains blood pressure readings obtained by medical personnel either evaluating or treating the appellant.  Moreover, the medical findings directly address the criteria under which the disability is evaluated.  Thus, the Board finds these records are more probative than the appellant's unsubstantiated medical opinion that his disability is worse.  Accordingly, there is no doubt to resolve and the appeal is denied.  

Extraschedular Consideration

The Board has considered the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the Veteran.  In this case, he has alleged that his service-connected disabilities adversely affect his ability to obtain and maintain employment.  Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension  Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115. If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit appropriately with the criteria found in the relevant diagnostic codes for the disabilities at issue.  While he is not employed, the basis of his unemployment is psychiatric symptomatology.  Moreover, the evidence does not show that he has experienced hospitalizations or other severe or unusual impairment due to the service-connected disability adjudicated herein.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  

The Board does not find that the schedular criteria have been inadequate for rating the manifestations of his service-connected disabilities.  See 38 U.S.C.A. § 1155 (disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for the disability is not warranted.

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice is commonly referred to VCCA notice as it came out of legislation titled the Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126)).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In this case, the Veteran's increased rating claims arise from his disagreement with the initial evaluations assigned following the grant of service connection for asthma, pes planus valgus, and hypertension.  Courts have held that, in cases where service connection has been granted and an initial rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the Veteran has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records, VA medical records, and Social Security Administration records (SSA).  All these records have been associated with the claims file.  The Board remanded this case in January 2008 so that SSA records could be obtained and considered in the present matter.  The duty to assist has been discharged in this regard.  

Neither the Veteran nor his private attorney have identified any outstanding evidence that must be considered in this matter, and neither has averred any harm or prejudice in VA's consideration of the issues based on the evidence currently of record.  It is noted that the Board is satisfied there was substantial compliance with the Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the Veteran a medical examination in March 2005.  The Board finds that this examination was adequate.  The Board observes the examination report described the disabilities in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the examination report is sufficiently detailed with recorded history and clinical findings.  Specifically, the examination was conducted by a medical professional, and the associated report reflects review of the prior medical record and the history of the present illness.  The examination included a description of the symptoms and demonstrated objective evaluation.  Pulmonary function test findings are included along with blood pressure readings.  Therefore, the Board concludes that the Veteran was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).

Furthermore, in a letter dated February 2007, the AMC advised the Veteran of how VA assigns disability ratings and effective dates.  The claims were subsequently readjudicated and the RO issued a Supplemental Statement of the Case.  As such, he has been afforded due process of law.  There has been no allegation of prejudicial or harmful error in the timing error.  In addition, VA provided the appellant the opportunity to have a hearing.  No hearing has been sought in this matter.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claims addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).


ORDER

A rating in excess of 10 percent for asthma is denied.

A compensable rating for bilateral pes planus valgus is denied.

A compensable rating for hypertension is denied.


REMAND

The Veteran seeks higher ratings for PTSD for all the relevant time periods.  The record reflects that additional pertinent information was added to the claims folder after the most recent Supplemental Statement of the Case dated August 2009.  Specifically, he underwent a VA PTSD examination in April 2010.  The report is associated with the claims file.  Based on this examination, the RO awarded a 70 percent evaluation for PTSD effective from February 11, 2010.  Following this examination, the RO awarded TDIU, but did not reconsider the PTSD claims in light of the newly obtained VA examination for PTSD.

Accordingly, REMAND is necessary.

1.  All VA treatment records dated since May 2006 should be obtained and associated with the claims file.

2.  Review the evidence of record, to include report of VA examination dated April 2010 and any other evidence added to the record since the RO's last action on this case.  Readjudicated the PTSD claims with consideration of the evidence added to the record since the August 2009 Supplemental Statement of the Case.

3.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
L.  HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


